Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on August 22, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 15, 17, 21 and 22 are currently pending. Claims 15 and 22 have been amended by Applicants’ amendment filed 08-22-2022. Claims 1-4, 6-11, 13, 14, 16 and 18-20 have been canceled by Applicants’ amendment filed 08-22-2022. No claims have been added by Applicants’ amendment filed 08-22-2022.

Applicant's election with traverse of Group III, claim 15, directed to a method of purifying molecules, in the reply filed April 21, 2021; and the election of Species with traverse as follows: 
Species (A): the molecule represented by formula (I), wherein U is biotin and Q is an azide (claim 15);
Species (B): wherein G is a sequence represented by the formula (CN-ZN+1)A (claims 2 and 10);
Species (C): wherein the coding region comprises from 6 to 50 nucleotides (claims 3 and 11); and
Species (D): wherein G comprises a sequence represented by (CN-ZN+1)A (claim 10), in the reply filed April 21, 2021.
Supplemental Species (E): wherein the method of claim 15 further comprises the step of sequencing at least one of the pool of the pre-reaction copies of G and the pool of post-reaction copies of 
G (instant claim 17), in a telephonic election of species on April 30, 2021 was previously acknowledged.

Supplemental Election of Species:
Applicant's election of Species without traverse as follows: 
Species (A): (i) wherein G contains T, wherein T is an attachment oligonucleotide and G is directly attached to L, T is at least partially single stranded, and wherein U is an oligonucleotide that is capable of hybridizing to T (claim 15), in the reply filed January 18, 2022.

Upon further consideration, the Examiner rejoined the species of method steps to include wherein U is an affinity chromatography agent as recited in claim 15, because examination of all species together do not represent undue burden.

Claims 1-4, 6-11, 13, 14, 16 and 18-20 (all canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 21, 2021.
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 15, 17, 21 and 22 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 22, 2022 has been considered. An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed October 25, 2019 is a 35 U.S.C. 371 national stage filing of 
International Application No. PCT/US18/30536, filed on May 1, 2018, which claims the benefit of US 
Provisional Patent Application 62/500,029, filed May 2, 2017.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed August 22, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn.


Maintained Objections/Rejections
Claim Interpretation: The term “G” in claim 15 is interpreted to comprise any structure (e.g., a support, a surface, beads, a well of a well plate, a reaction mixture, etc.), molecule, and/or moiety that includes an oligonucleotide of any length that comprises at least two coding regions that are single stranded.
	The term “attachment oligonucleotide” of T in claim 15 is interpreted to refer to any oligonucleotide.
	The term “L” is interpreted to refer to a linker having any structure that links “G” directly or indirectly (through some other structure, molecule, and/or moiety) to “(B)k” or to (B)(K-1).
	The terms “B is a positional building block” and “Q is a non-positional building block” in claim 15 are interpreted to refer to building blocks having any structure, wherein “B” and “Q” can serve the same and/or different purposes, and/or can have the same and/or different structures including that “B” and “Q” can be different portions of a single polypeptide.
	The term “loop structure” is interpreted to refer to any structure comprising a turn in the molecule by any amount.
	The Examiner has is not given weight to the term “to form double stranded pool of molecules of formula (I)” of claim 15 because the term is interpreted to simply express the intended result of a process step positively recited (MPEP 2111.04(I)).
	The steps of claim 15, when U is an attachment oligonucleotide, are interpreted to comprise: (i) removing contaminants by annealing the oligonucleotide U to T; and (ii) performing PCR.
	The steps of claim 15, when U is an affinity chromatography agent, are interpreted to comprise: (i) providing a pool of molecules containing at least one verification molecule of formula (I); and (ii) removing contaminants from the verification molecules of formula (I) by performing affinity, immobilized metal ion, metal chelation, size exclusion, normal and/or reverse phase chromatography.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 15, 17, 21 and 22 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 15 is indefinite for the recitation of the term “amplifying G” in line 6 because it is unclear what molecules of G are amplified, and whether the amplified copies of G from the original pool of molecules are set aside; whether the amplified copies of G are used to react with building block unit B; and/or what structure G has after amplification (e.g., G, G-L, G-L-B, etc.). Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Instant claim 15 indicates that the pool of molecules of formula (IV) react with B, but it is unclear whether the pre-reaction copies of G undergo reaction, and it is not clear whether the amplified pre-reaction copies of G have the structure G-L-Bk-1, or whether G is no longer attached to L-Bk-1, and whether G is used for any further reaction and, thus, the metes and bounds of the claim cannot be determined.
Claim 15 is indefinite for the recitation of the term “reacting …with the positional building block unit B” in lines 8-9 because it is unclear where the additional “positional building block unit B” originates because the pool of molecules of formula (IV) already comprises a positional building block unit Bk-1. Because limitations from the Specification are not read into the claims, the origin of any additional unit B is unclear given that the molecule of formula (III) does not comprise another “positional building block unit B”, such that there is no free “positional building block unit B” recited to be present for reaction and, thus, the metes and bounds of the claim cannot be determined.
Claim 15 is indefinite for the recitation of the term “normal chromatography” in line 47 because it is unclear what types of chromatography are considered “normal chromatography” as compared to some other type of chromatography such as ‘abnormal’ chromatography, and whether “normal chromatography” includes (or excludes) column chromatography, HPLC, LC, LC/MS, TLC, gel electrophoresis, reverse-phase chromatography, etc. and, thus, the metes and bounds of the claim cannot be determined.
Claim 15 is indefinite for the recitation of the term “the synthetic yield” in line 50 because it is unclear exactly what synthetic yield is being referred to, and whether the term refers to the yield of amplified oligonucleotide G, the yield of verification molecules, the yield determined after removing unreacted molecules, the yield after the addition of each building block unit B, the yield of amplified molecules after PCR, the yield of contaminants, the yield of molecules of formula (III), the yield of molecules of formula (I), or whether the term refers to some other synthetic yield and, thus, the metes and bounds of the claim cannot be determined.
	Claim 22 is indefinite for the recitation of the term “used to prepare the verification molecule of formula (I) from the pool of verification molecules of formula (I)” in lines 4-5. There is insufficient antecedent basis for the term “the verification molecule” in the claim because claim 15, line 7 recites the term “a pool of verification molecules”. Moreover, claim 15 does not recite the formation of a “verification molecules of formula (I) from a pool of verification molecules of formula (I)” and, thus, the metes and bounds of the claim cannot be determined.
	Claims 17 and 21 are indefinite insofar as they ultimately depend from claim 15.

Claim Rejections - 35 USC § 102
Please Note: the references have been modified slightly in view of Applicants’ amendments and arguments, filed 08-22-2022.

The rejection of claims 15, 17, 21 and 22 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Keefe et al. (US Patent Application Publication No. 20140315762, published October 23, 2014; of record) as evidenced by Illustrated Glossary (Illustrated Glossary of Organic Chemistry, 2022, 1).
Regarding claims 15, 17, 21 and 22, Keefe et al. teach oligonucleotide encoded libraries (interpreted as comprising G) and methods of tagging such libraries (Abstract, lines 1-2). Keefe et al. teach that the method includes: (i) providing a headpiece having a first functional group and a second functional group, where the headpiece includes at least one 2’-substituted nucleotide (interpreted as G), wherein a headpiece is a starting oligonucleotide operatively linked to a component of a chemical entity and a building block tag (interpreted as oligonucleotide G); (ii) binding the first functional group of the headpiece to a first component of the chemical entity, wherein the headpiece is directly connected to the first component or indirectly connected to the first component by a bifunctional linkers such as polyethylene glycol (PEG) or –-(CH2CH2O)n--CH2CH2-- (interpreted as a linker L); and (iii) binding the second functional group of the headpiece to a first building block tag to form a complex (interpreted as building block B), wherein steps (ii) and (iii) can be performed in any order and where the first building block tag encodes for the binding reaction of step (ii), thereby providing a tagged library (interpreted as oligonucleotide G; linker linked to G to positional building block B; and a first coding region, claim 15) (paragraphs [0006]; and [0051]). Keefe et al. teach that step (ii) can including joining, binding, or operatively associating the headpiece (interpreted as G) directly to the first component such as a scaffold or a first building block (interpreted as T, U and/or Q-U); or step (ii) includes binding the headpiece indirectly to the first component such as a scaffold or a first building block via a bifunctional linker (interpreted as G-L-B), wherein the method includes binding the headpiece with the first functional group of the linker and binding the first component with the second functional group of the linker (interpreted as Q) (paragraph [0010]). Keefe et al. teach that the method can further comprise: (iv) binding a second building block tag to the 5’-terminus or 3’-terminus of the complex; and (v) binding a second component (e.g., a first building block or a second building block) of the chemical library to the first component, where steps (iv) and (v) can be performed in any order, and wherein the second building block encodes for the binding reaction of step (v), wherein step (iv) can further include purifying the complex and reacting the complex with a polynucleotide kinase to form a phosphate group on the 5’-terminus prior to binding the second building block tag (interpreted as purifying; and the phosphate group as chromatography agent U); or step (iv) can including reacting the complex with a hydrolyzing agent to release the protecting group from the complex prior to binding the second building block tag to the complex (interpreted as a second coding region; and a non-positional building block Q attached to B; interpreting the deprotected moiety as chromatography agent U; and formula (I) of G-L-(B)k-Q-U, claim 15) (paragraph [0011]). Keefe et al. teach the invention features methods to identify and/or discover a chemical entity, the method including tagging a first library including an oligonucleotide-encoded chemical entity including steps (i)-(iii), and optionally steps (iv)-(v), and selecting for a particular characteristic or function such as selecting for binding to a protein target (interpreted as performing affinity) including exposing the oligonucleotide-encoded chemical entity or chemical entity to the protein target such as by using size exclusion chromatography; and that the complex includes a headpiece (interpreted as G), a building block tag, wherein the tag includes from 5 to 20 nucleotides (interpreted as B), a 2’-substituted nucleotide at the 5’ end, and a 2’-substututed nucleotide at the 3’ terminus (interpreted as attachment T); and wherein the headpiece can include a hairpin structure including a single stranded hairpin structure (interpreted as hybridizing U to T to form a loop structure) (interpreted as removing contaminants from the molecule using affinity and/or size exclusion; and annealing U to T to form a loop structure, claim 15) (paragraphs [0021]; and [0028]). Keefe et al. teach that the headpiece can have any useful structure, and can be 1 to 100 nucleotides in length, single-stranded or double-stranded, and can consist of natural or modified nucleotides (interpreted as G being at least partially single-stranded, claim 15) (paragraph [0135], lines 1-6). Keefe et al. teach in Figures 4A-4E, exemplary complexes, wherein Figures 4C and 4D are schematics for complexes having a single-stranded hairpin oligonucleotide headpiece (interpreted as G is single-stranded), wherein the linker and small molecule (interpreting the small molecule as U or T, and a chromatography agent) are connected to the internal positions (Fig. 4C) or the 3’-terminus (Fig. 4D) of the headpiece; and where Figure 4E shows an exemplary method for tagging libraries having a hairpin oligonucleotide headpiece, where the star refers to a chemical moiety and “Y” at the 3’-terminus refers to a protecting group, wherein the oligonucleotide tags are labeled 1-4, and the adapter sequence is the black line at the 5’-terminus (interpreted as a molecule of formula (I); and G-L-(B)k-Q-U, claim 15) (paragraph [0067]; and Figures 4A-4E). Figures 4C and 4E are shown below:

    PNG
    media_image1.png
    192
    418
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    67
    749
    media_image2.png
    Greyscale

                               Figure 4C                                                            Figure 4E
Keefe et al. teach that Figures 17A-17C show the synthesis of 5’-biotinylated, “single-click” templates; while Figures 18A-18C provide an exemplary assay for the “read-through” of a “single-click” template, wherein Figure 18A shows a FAM-labeled primer is annealed to the biotinylated template (interpreting biotin as U, and a chromatography agent) and is incubated with the template-dependent polymerase, the complexes are subsequently incubated with streptavidin beads, washed, eluted with NaOH, and the neutralized (interpreted as removing contaminants, claim 15) (paragraphs [0084]-[0085]; and Figures 17 and 18). Figures 17A and 18A are shown below:

    PNG
    media_image3.png
    226
    512
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    347
    612
    media_image4.png
    Greyscale

                                  Figure 17A                                                         Figure 18A
Keefe et al. teach in Figures 22A, 22B, and 22C, schematics of chemical ligation with orthogonal chemistry: Figure 22A is a schematic of the chemical ligation strategy for DNA encoded tags that (i) utilizes two successive orthogonal chemistries for (ii) available read-through strategies, each tag contains two orthogonal reactive groups indicated by the differing symbols for the 5’-terminus and the 3’-terminus of each tag, wherein each cycle of ligation includes the addition of one or more building blocks (BBA, BBB, and BBC), which are encoded by Tag A, B, and C (interpreted as building blocks B and Q, and attachment T), respectively; Fig 22B is a schematic of the template polymerization “read-through” of a template generated by the orthogonal chemical ligation of the orthogonal chemical ligation of orthogonal DNA tags to generate cDNA from which the sequence of tags can be deduced; and Figure 22C is the same as Figure 22B but includes a self-priming tail piece, which can be rendered double-stranded by restriction digestion to facilitate strand separation during PCR amplification (interpreted as molecules of formula (I); at least two encoding regions; attachment T; building blocks; and G-L-(B)k-Q-U, claim 15) (paragraph [0089], and Figures 22A-22C). Figures 22A, 22B, and 22C are shown below:

    PNG
    media_image5.png
    155
    857
    media_image5.png
    Greyscale
Figure 22A

    PNG
    media_image6.png
    232
    890
    media_image6.png
    Greyscale
Figure 22B

    PNG
    media_image7.png
    236
    854
    media_image7.png
    Greyscale
Figure 22C
Keefe et al. teach that one benefit of chemical ligation is that solid phase synthesis of such oligonucleotides can be optimized to support efficient ligation yield (interpreted as calculating the yield; and identifying a low yield); and that the efficacy of chemical ligation can be tested by any useful method such as liquid chromatography-mass spectrometry, RT-PCR analysis, and/or PCR analysis (interpreted as calculating the yield; and identifying a low yield; performing PCR; and normal or reverse phase chromatography, claims 15 and 22) (paragraph [0147], lines 6-12). Keefe et al. teach that before or after the ligation step, the complex can be purified to remove unreacted headpiece or tags that can result in cross-reactions and introduce “noise” into the encoding process, it can be purified to remove any reagents or unreacted starting material that can inhibit of lower the ligation activity of the ligase, and/or entities that are introduced into a chemical or ligation step can be removed to enable the subsequent chemical or ligation step (interpreted as removing contaminants, claim 15) (paragraph [0154]). Keefe et al. teach that for a viable chemical ligation strategy to produce DNA-encoded libraries, the resultant complex should be capable of undergoing PCR or RT-PCR for further sequencing applications (interpreted as a pool of pre-reaction copies of G; amplification; and sequencing); and that for short chemically co-reactive pair linker resulting in a triazole-linked oligonucleotide, the resultant template was reverse transcribed and analyzed by LC-MS, wherein the MS analysis showed an approximate 1.7:1 ratio, suggesting a 50-60% yield for the RT reaction (Fig. 11C); and that for comparison, reverse transcription (RT) of the control having an all-DNA template produced the extended primer in an amount roughly equivalent to the template, suggesting close to a 100% yield (Fig. 11B) (interpreting triazole oligonucleotides as a pool of pre-reaction copies of G encompassing formula (IV) including oligonucleotide G, linker L, and positional building blocks B; interpreting reverse transcription as amplifying at least one oligonucleotide G to form a pool of post-reaction copies of G, claims 15, 17 and 21) (paragraph [0214]). Keefe et al. teach primer extension reactions using polymerase enzymes can be performed to demonstrate that ligated tags are readable and therefor the encoded information is recoverable to post-selection amplification and sequencing (Fig. 15C) (interpreted as amplifying at least one oligonucleotide G to form a pool of post-reaction copies of G; and sequencing at least one of the pool of pre-reaction and post-reaction copies of G, claims 15 and 17) (paragraph [0237], lines 12-17; and Figure 15C). Keefe et al. teach that the headpiece, the first building block tag, the second building block tag, the one or more additional building block tags, the library identifying tag, the use tag and/or the origin tag, if present, have a length of less than 20 nucleotides (interpreted as post-reaction copies of G; and formula (I) including where L is an integer from 1 to 20, claim 15) (paragraph [0038], lines 53-57). Keefe et al. teach that the method further comprises contacting a member of the library with a biological target under conditions suitable for at least one member of the library to bind to the target, removing one or more library members that do not bind the target, and analyzing the one or more oligonucleotide tags associated with them; and that “purifying” means removing any unreacted product or any agent present in the reaction mixture that can reduce the activity of a chemical or biological agent to be used in a successive step, wherein purifying can include one or more of chromatographic separation, electrophoretic separation, and precipitation of the unreacted product or reagent to be removed (interpreted as U is a chromatography agent; chromatography; and removing contaminants, claim 15) (paragraph [0031], lines 7-12). Keefe et al. teach that the headpiece allows for ligation of oligonucleotide tags, such that after the addition of tag 4, an additional adapter sequence can be added to the 5’ terminus of tag 4, wherein the adapter sequences include a primer binding sequence or a sequence having a label; and where many building blocks and many corresponding tags are used, a mix-and-split strategies can be employed for DNA synthesis; wherein resultant library members can be amplified by PCR following selection for binding entities versus targets of interest (interpreted PCR amplification to form a pool of pre-reaction copies of G; and encompassing formula (I), claim 15) (paragraph [0136], lines 14-17). Keefe et al. teach in Figure 18A, a FAM-labeled primer is annealed to the biotinylated template and is incubated with the template-dependent polymerase, and the complexes subsequently incubated with streptavidin beads (interpreted as G is an attachment oligonucleotide that anneals oligonucleotide U to T; and PCR to produce a pool of pre-reaction copies of G, claim 15) (paragraph [0085]; and Figures 18A-C). Keefe et al. teach that chemical ligation can be used to produce oligonucleotides capable of being transcribed or reverse transcribed, such that one benefit of chemical ligation is that solid phase synthesis of such oligonucleotides can be optimized to support efficient ligation yield, wherein the efficacy of a chemical ligation technique to provide oligonucleotides capable of being transcribed or reverse transcribed can be tested by any useful method including liquid chromatography-mass spectrometry, RT-PCR analysis, and/or PCR analysis, such as described in Example 5 (interpreted as encompassing a synthetic yield based on the number of copies of G in the pool of post-reaction copies to the pool of pre-reaction copies – e.g., a calculation of yield using the ratio of products obtained from the amount of initial reactants, claim 15) (paragraph [0147]), wherein the yield of an organic reaction is based on the ratio of theoretical yield, calculated using the amount of the limiting reagent, to the amount of product obtained in the reaction as evidenced by Illustrated Glossary (pg. 1). Keefe et al. teach that encoding DNA tags can be ligated enzymatically or chemically; and that unligated tags can be removed or capped after each library cycle to prevent mis-tagging or polymerization of the deprotected tag (paragraph [0237], lines 1-3 and 9-11).
Keefe et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed 22, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) nowhere does Keefe disclose assessing synthetic yield of a reaction step that adds a positional building block unit B to a molecule of formula (IV) using a pool of verification
molecules of formula (I) comprising the verification portion Q-U forming a pool of pre-reaction copies of G and forming a pool of post-reaction copies of G (Applicant Remarks, pg. 11, last full paragraph).
Regarding (a), as an initial matter, instant claim 15 is very broadly recited such that there are no specific molecule structures provided for the molecules of Formulas (I), (III) and (IV) including specific structures represented by G, L, B, K, Q, U and T; and there is no specificity as to whether U hybridizes to T; the presence or absence of loop structures; the presence, absence and/or identity of any contaminants; the presence or absence of unreacted molecules; whether G from the pool of molecules is attached to (or related to) the pool of molecules of formula (IV); the type of reaction between the molecules of formula (IV) and the molecules of formula (III); the selection reagent; the identity of the verification molecule; the method of assessing removing unreacted molecules; and/or the synthetic yield is recited in instant claim 15. Moreover, as noted supra, it is unclear as to what “G” has been amplified (e.g., molecules of G that are free in solution, PCR of the molecules of formula (IV), etc.); and/or what reaction yield is being calculated, such that the exact pool of pre-reaction copies of G is uncertain. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). 
MPEP 2112.01(I) states, 
where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Furthermore, It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections, wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation, the burden is shifted to the Applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on” (205 USPQ 594, second column, first full paragraph). Applicant’s assertion that Keefe does not disclose assessing synthetic yield of a reaction step that adds a positional building block unit B to a molecule of formula (IV), is not found persuasive. As an initial matter, the Examiner notes that the term “positional building blocks” are defined as a series of individual building blocks bound together as subunits to form a larger molecule (See, published Specification, paragraph [0135]), such that the positional building blocks, non-positional building blocks, linkers, oligonucleotides are simply individual units of a larger oligonucleotide. Regarding instant claim 15,
Keefe et al. teach:
(i)	a viable chemical ligation strategy to produce DNA-encoded libraries the resultant complex should be capable of undergoing PCR or RT-PCR for further sequencing applications (interpreted as PCR amplification to form a pool of pre-reaction copies of G), wherein tagging comprises: 
	(a)  providing a headpiece comprising a first functional group and a second functional group, wherein a headpiece is a starting oligonucleotide operatively linked to a component of a chemical entity and a building block tag (interpreted as oligonucleotide G); 
	(b)  binding the first functional group to a first component of a chemical entity, wherein the headpiece can be directly connected or through a bifunctional linker such as PEG (interpreted as linker L); 
	(c)  binding a second functional group to a first building block tag of the headpiece to a first building block tag to form a complex (interpreted as forming G-L-B, and G-L-B-Q-U), wherein steps (b) and (c) can be performed in any order and where the first building block tag encodes for the binding reaction of step (b), and wherein ligation cycles can be repeated thereby providing a tagged library (interpreted as forming G-L-B-Q-U); and 
	(d)  purifying the complex by reacting the complex with a hydrolyzing agent to release the protecting group prior to binding the  second building block tag. See, for example, Figure 4E (exemplary complex):

    PNG
    media_image2.png
    67
    749
    media_image2.png
    Greyscale
4E
(ii)	for the short chemically co-reactive pair of Example 5, such as a co-reactive pair linker resulting in a triazole-linked oligonucleotide, the resultant template was reverse transcribed, wherein RT-PCR was performed on the template described (interpreting triazole-linked oligonucleotides as a pool of molecules that undergo PCR to form pre-reaction copies of G formulas (IV), (I) and (III) including oligonucleotides G and U, linker L, and positional building blocks B). 
(iii)	mix-and-split strategies can be employed for DNA synthesis; wherein resultant library members can be amplified by PCR following selection for binding entities versus targets of interest (interpreted as PCR amplification to form a pool of pre-reaction copies of G; and a verification molecules encompassing formula (I) including oligonucleotide G, linker L, building block B, non-positional building block Q, and oligonucleotide/affinity chromatography agent U). See, for example, Figures 18A, 22A, and 22C:

    PNG
    media_image8.png
    146
    849
    media_image8.png
    Greyscale
22A

    PNG
    media_image7.png
    236
    854
    media_image7.png
    Greyscale
22C
(iv)	encoded information from primer extension reactions using polymerase enzymes is recoverable by post-selection amplification and sequencing (interpreted as PCR amplification to form post-reaction copies of G; and formula (I)). 
(v)	the efficacy of a chemical ligation technique to provide oligonucleotides capable of being transcribed or reverse transcribed can be tested by any useful method including liquid chromatography-mass spectrometry, RT-PCR analysis, and/or PCR analysis, such as described in Example 5 (interpreted as encompassing a synthetic yield of a reaction step that adds a building block to the molecule of formula (IB), wherein synthetic yield is based on the number of copies of G in the pool of post-reaction copies to the pool of pre-reaction copies – e.g., comprising a normal calculation of yield, ratio of products obtained from an amount of initial limiting reactants as evidenced by Illustrated Glossary, pg. 1).

Thus, Keefe et al. teach all of the limitations of the claims.

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicants’ amendments and arguments, filed 08-22-2022.

The rejection of claims 15, 17, 21 and 22 is maintained under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US Patent Application 20120245040, published September 27, 2012; of record) in view of Makarov et al. (US Patent Application Publication No. 20120142060, published June 7, 2012; of record) as evidenced by Illustrated Glossary (Illustrated Glossary of Organic Chemistry, 2022, 1).
Regarding claims 15, 17 and 21, Morgan et al. teach a method of synthesizing libraries of molecules which include an encoding oligonucleotide tag (interpreted as pools of molecules; and G comprises an oligonucleotide, claim 15) (Abstract). Morgan et al. teach a method of synthesizing a molecule comprising or consisting of a functional moiety which is operatively linked to an encoded oligonucleotide (interpreted as oligonucleotide G), comprising the steps of: (1) providing an initiator compound consisting of a functional moiety comprising n building blocks (interpreted as building blocks B and Q), wherein n is an integer of 1 or greater, wherein the functional moiety comprises at least one reactive group, and wherein the functional moiety is operatively linked to an initial oligonucleotide (interpreted as oligonucleotide G); (2) reacting the initial compound with a building block comprising a least one complementary reactive group that is complementary to the reactive group of step (1) (interpreted as building blocks B and Q, and encompassing linkers L); (3) reacting the initial oligonucleotide with an incoming oligonucleotide (interpreted as encoding region) which identified the building block of step (2) in the presence of an enzyme which catalyzes ligation of the initial oligonucleotide and the incoming oligonucleotide (interpreted last building block reactive group as chromatography agent U), thereby producing a molecule which comprises n+1 building blocks which is operatively linked to the encoding oligonucleotide, wherein the steps 1-3 can be repeated one or more times (interpreted as a pool of molecules; formula (I); at least two coding regions; and G-L-B-Q-U, claim 15) (paragraph [0007]). Morgan et al. teach synthesizing a library of compounds, wherein the method can comprise providing a solution comprising m initiator compounds, wherein the compounds comprise a functional moiety and two or more building blocks operatively linked to an oligonucleotide which identifies the structure of the functional moiety; and wherein m is an integer of one or greater (interpreted as a pool of molecules; oligonucleotide G; positional building block B; and non-positional building block Q, claim 15) (paragraph [0008], lines 1-11). Morgan et al. teach in Figure 2, the representation of oligonucleotide ligation using a splint strand, wherein the splint is a 12-mer oligonucleotide with sequences complementary to the single-stranded initial oligonucleotide and the single-stranded incoming oligonucleotide (interpreted as a loop region, claim 15) (paragraph [0016]; and Figure 2). Figure 2 is shown below: 

    PNG
    media_image9.png
    106
    704
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    154
    376
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    112
    562
    media_image11.png
    Greyscale

Figure 2
Morgan et al. teach that the encoding oligonucleotides are single-stranded or double-stranded oligonucleotides (interpreting oligonucleotide (G) as at least partially single-stranded, claim 15) (paragraph [0009], lines 14-16). Morgan et al. teach a compound of formula (I), as shown below:

    PNG
    media_image12.png
    174
    176
    media_image12.png
    Greyscale

where X is a functional moiety comprising one or more building blocks (interpreted as B and Q, and chromatography agent U); Z is an oligonucleotide attached at its 3’-terminus to B (interpreted as G); Y is an oligonucleotide which is attached at its 5’-terminus to C (interpreted as oligonucleotide U); A is a functional group that forms a covalent bond with X; B is a functional group that forms a bond with the 5’-end of Y; D, F, and E are each, independently, a bifunctional linking group (interpreted as linker L); and S is an atom or a molecular scaffold (interpreted as chromatography agent U) (paragraph [0012]). Morgan et al. teach that the products of a given cycle can, optionally, be purified during any cycle prior to initiation of the final cycle, or after the final cycle and prior to any use of the compounds, wherein purification can, for example, remove unreacted or excess reactant and the enzyme employed of oligonucleotide ligation including by any method suitable for separating the products from other species present in solution such as liquid chromatography (interpreted as affinity chromatography agent; removing contaminants; and encompassing normal or reverse phase chromatography, claim 15) (paragraph [0067]). Morgan et al. teach that a variety of screening approaches can be used to obtain ligands that possess high affinity for one target but significantly weaker affinity for another closely related target (interpreted as performing affinity, claim 15) (paragraph [0116], lines 1-3). Morgan et al. teach a method for identifying a compound that binds a biological target comprising the steps of: (a) contacting the biological target with a compound library of the invention; (b) removing library members that do not bind the target (interpreted as affinity purification; and removing contaminants); (3) amplifying the encoding oligonucleotides of at least one member of the compound library which binds the target; (4) sequencing the encoding oligonucleotides of step (3); and using the sequences determined in step (4) to determine the structure of the functional moieties of the members of the compound library that bind to the biological target (interpreted as affinity purification; removing contaminants; and amplifying and sequencing, claim 15) (paragraph [0013]). Morgan et al. teach that the invention provides several advantages in the identification of molecules having a desired property, such as the use of a range of chemical reactions for construction the molecules in the presence of an oligonucleotide tag, and they enable the synthesis of libraries having a large number of copies of each member, thereby allowing multiple rounds of selection against a biological target while leaving a sufficient number of molecules following the final round for amplification and sequencing of the oligonucleotide tags (interpreted as performing PCR; tags or monomers as positional units; comparing pre-reaction and post-reaction and sequencing and comparing a pool of pre-reaction copies of G and post-reaction copies of G, claims 15, 17 and 21) (paragraph [0014]). Morgan et al. teach that PCR is used to amplify the encoding oligonucleotides of selected molecules, the encoding oligonucleotide preferably include PCR primer sequences (interpreted as a pool of molecules having formula (IV) including oligonucleotide G, linker L and building block units B; and PCR amplification to form pre-reaction copies of G, claim 15) (paragraph [0089], lines 1-7). Morgan et al. teach that the PCR reaction is performed by mixing the PCR primer pair including a predetermined amount thereof, with the nucleic acids of the encoding oligonucleotide tag including predetermined amount thereof, in a PCR buffer to form a PCR reaction admixture, such that the admixture is thermocycled for a number of cycles, which is typically predetermined, and sufficient for the formation of a PCR reaction product, wherein a sufficient amount of product is one that can be isolated in a sufficient amount to allow for DNA sequence determination (interpreting as assessing synthetic yield based on the ratio of post-reaction copies to pre-reaction copies of G, claim 15) (paragraph [0093]). Morgan et al. teach that the encoded library can be applied to a water-insoluble matrix contained within the chromatography column, and the column washed to remove non-specific binders (interpreted as removing contaminants by chromatography using Q-U portion) (paragraph [0113], lines 5-7). Morgan et al. teach that ligands identified using the methods of the invention can be used as affinity reagents for the biomolecule to which they bind, wherein such ligands are used to effect affinity purification of the biomolecule, for example, via chromatography of a solution using a solid phase to which on or more such ligands are attached (interpreted as removing contaminants by chromatography using a Q-U portion) (paragraph [0123]).
Morgan et al. do not specifically exemplify identifying low yield reaction steps (instant claim 22).
Regarding claim 22, Makarov et al. teach the preparation of DNA molecules, such as a library, using a stem-loop oligonucleotide, such that the DNA molecule are suitable for amplification and are not hindered by the presence of the palindrome (adaptor-dimers) (Abstract). Makarov et al. teach in Figure 11A a standard adaptor formed by two different oligonucleotides, wherein one has the 5’ phosphate group, wherein because both ends of the standard adaptor can be ligated to DNA and form adaptor-adaptor conjugates (a dominating product of the reaction), a number of undesirable products can be high, and the yield of desirable molecules can be low (interpreted as identifying low yield reactions, claims 15 and 22) (paragraph [0175]; and Figure 11A), wherein the yield of an organic reaction is based on the ratio of theoretical yield, calculated using the amount of the limiting reagent, to the amount of product obtained in the reaction as evidenced by Illustrated Glossary (pg. 1). Makarov et al. teach an inert oligonucleotide for attachment to a double stranded molecule such that it renders the oligonucleotide-ligated molecule capable of being modified such as amplified including by PCR, wherein the inert adaptor comprises a stem-loop oligonucleotide, wherein the inertness of the stem-loop oligonucleotide is at least partially a result of the dormant nature of its unique structure, biochemical properties, and/or physico-chemical characteristics (paragraphs [0020], lines 5-9; and [0021], lines 1-6). Makarov et al. teach an inverted repeat (palindrome) at the end of DNA molecules is not generated (or is generated and removed), because it can inhibit the amplification step (PCR), priming of the cDNA strand synthesis (amplification by transcription), or priming of the second DNA strand synthesis (amplification by strand displacement DNA synthesis) (interpreted as removing contaminants using a Q-U portion, claim 15) (paragraph [0040], lines 1-4).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of using an inert adaptor comprising a stem-loop oligonucleotide as exemplified by Makarov et al. it would have been prima facie obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method for identifying a compound that binds to a biological target including amplification and sequencing as disclosed by Morgan et al. to include an inert adaptor comprising a stem-loop oligonucleotide for attachment to a double stranded molecule as taught by Makarov et al., with a reasonable expectation of success in performing PCR in a single enclosed reaction container without any intermediate liquid handling; in improving methods for identifying compounds that bind to a biological target; and/or in identifying molecules having a desired property by reducing the formation of primer dimers during amplification of molecules by polymerase chain reaction, thereby increasing specificity.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed August 22, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Morgan and Makarov fail to disclose assessing synthetic yield of a reaction step that adds a positional building block unit B to a molecule of formula (IV) using a pool of verification molecules of formula (I) comprising the verification portion Q-U forming a pool of pre-reaction copies of G and forming a pool of post-reaction copies of G (Applicant Remarks, pg. 13, first full paragraph); and (b) the molecules of formula (IV) that do not comprise building block B4 are either selectively degraded after PCR (as in Figure 4) or fail to bind a chromatography support (as in Figure 5) (Applicant Remarks, pg. 13, last partial paragraph; pg. 14, first partial paragraph; and first full paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness of instant claim 15. Applicant’s assertion that Morgan and Makarov fail to disclose assessing synthetic yield of a reaction step that adds a positional building block unit B to a molecule of formula (IV) using a pool of verification molecules of formula (I) comprising the verification portion Q-U forming a pool of pre-reaction copies of G and forming a pool of post-reaction copies of G, is not found persuasive. As noted supra, it is unclear as to what “G” has been amplified (e.g., molecules of G that are free in solution, PCR of the molecules of formula (IV), etc.), and/or for what reaction the yield is being determined, such that the exact pool of pre-reaction copies of G is uncertain. It is noted that the synthetic yield of a product is assessed with respect to the ratio of moles of product to moles of reactant as evidenced by Illustrated Glossary (pg. 1).
Morgan et al. teach: 
reacting the initial oligonucleotide with an incoming oligonucleotide which identified the building block of step (2) in the presence of an enzyme which catalyzes ligation of the initial oligonucleotide and the incoming oligonucleotide (interpreted last building block reactive group as chromatography agent U), thereby producing a molecule which comprises n+1 building blocks which is operatively linked to the encoding oligonucleotide, wherein the steps 1-3 can be repeated one or more times (interpreted as a pool of molecules of formula (IV); molecules of formulas (I) and (III); and synthesis of G-L-B-Q-U).
PCR is used to amplify the encoding oligonucleotides of selected molecules, wherein the encoding oligonucleotides include PCR primer sequences (interpreted as G-L-B; and amplifying G).
that the PCR reaction is performed by mixing the PCR primer pair including a predetermined amount thereof, with the nucleic acids of the encoding oligonucleotide tag including predetermined amount thereof, in a PCR buffer to form a PCR reaction admixture, such that the admixture is thermocycled for a number of cycles, which is typically predetermined, and sufficient for the formation of a PCR reaction product, wherein a sufficient amount of product is one that can be isolated in a sufficient amount to allow for DNA sequence determination (interpreted as assessing yield based on ratio of copies of G post-reaction and copies of G pre-reaction).

Makarov et al. teach:
Figure 11A illustrates a standard adaptor formed by two different oligonucleotides, wherein one of them has the 5' phosphate group, and possible products formed when such an adaptor is used in the multi-enzyme one-step ligation process, wherein the adaptor should be present at high concentration to provide efficient ligation to DNA ends; and that because both ends of a standard adaptor can be ligated to DNA and form adaptor-adaptor conjugates (a dominating product of the reaction), a number of undesirable products can be high, and the yield of desirable molecules can be low (interpreting as assessing synthetic yield based on the ratio of post-reaction copies to pre-reaction copies of G).

Thus, the combined references of Morgan et al. and Makarov et al. teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness of instant claim 15, and that limitations from the Specification are not read into the claims. Applicant’s assertion that the molecules of formula (IV) that do not comprise building block B4 are either selectively degraded after PCR (as in Figure 4) or fail to bind a chromatography support (as in Figure 5); and Makarov does not provide any flexible quality control, is not found persuasive. Instant claim 15 does not recite quality control, that U hybridizes to T (only that U is capable of hybridizing to T, line 35); that a loop structure is produced; that unreacted molecules are present; that any molecule binds to a chromatography support; and/or that molecules of formula (IV) are present that do not comprise building block B4, such that they are selectively degraded after PCR, or fail to bind a chromatography support. Because Applicant argues features taught in the instant as-filed Specification, which are not recited in claim 15, the claims remain rejected for the reasons of record.


New Objections/Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 15, 17, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
	(i)	Claims 1-15 of copending US Patent Application No. 17/438,900, and
	(ii)	Claims 18-22, 25, 27 and 29 of copending US Patent Application No. 16/649,321.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15, 17, 21 and 22 of US Patent Application 16/608,478, and copending claims of the US Patent Applications encompass a method comprising (i) providing a pool of molecules of formula (IV); (ii) amplifying G from the pool of molecules of formula (IV); (iii) reacting the pool of molecules of formula (IV) with B and a molecule of formula (III) to form verification molecules of formula (I); and (iv) performing PCR; and (v) adding a selection agent; or (iv) removing unreacted molecules of formula (IV) from the pool of verification molecules; and (v) amplifying at least one G to form a pool of post-reaction copies of G.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. - Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 22 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 22 recites (in part) “two or more reaction steps used to prepare the verification molecule of formula (I) from the pool of verification molecules of formula (I)” in lines 4-5. Claim 22 depends from claims 15, 17 and 21. However, claims 15, 17 and 21 do not recite the formation of a pool of verification molecules of formula (I) from a pool of verification molecules of formula (I). Thus, claim 22 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(2)	Claims 15, 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Keefe et al. (US Patent Application Publication No. 20140315762, published October 23, 2014; of record) in view of Harbury et al. (US Patent Application Publication No. 20150344872, published December 3, 2015; effective filing date May 30, 2015) as evidenced by Illustrated Glossary (Illustrated Glossary of Organic Chemistry, 2022, 1).
Regarding claims 15, 17, 21 and 22, Keefe et al. teach oligonucleotide encoded libraries (interpreted as comprising G) and methods of tagging such libraries (Abstract, lines 1-2). Keefe et al. teach that the method includes: (i) providing a headpiece having a first functional group and a second functional group, where the headpiece includes at least one 2’-substituted nucleotide (interpreted as G), wherein a headpiece is a starting oligonucleotide operatively linked to a component of a chemical entity and a building block tag (interpreted as oligonucleotide G); (ii) binding the first functional group of the headpiece to a first component of the chemical entity, wherein the headpiece is directly connected to the first component or indirectly connected to the first component by a bifunctional linkers such as polyethylene glycol (PEG) or –-(CH2CH2O)n--CH2CH2-- (interpreted as a linker L); and (iii) binding the second functional group of the headpiece to a first building block tag to form a complex (interpreted as building block B), wherein steps (ii) and (iii) can be performed in any order and where the first building block tag encodes for the binding reaction of step (ii), thereby providing a tagged library (interpreted as oligonucleotide G; linker linked to G to positional building block B; and a first coding region, claim 15) (paragraphs [0006]; and [0051]). Keefe et al. teach that step (ii) can including joining, binding, or operatively associating the headpiece (interpreted as G) directly to the first component such as a scaffold or a first building block (interpreted as T, or U); or step (ii) includes binding the headpiece indirectly to the first component such as a scaffold or a first building block via a bifunctional linker (interpreted as G-L-B), wherein the method includes binding the headpiece with the first functional group of the linker and binding the first component with the second functional group of the linker (interpreted as Q) (paragraph [0010]). Keefe et al. teach that the method can further comprise: (iv) binding a second building block tag to the 5’-terminus or 3’-terminus of the complex; and (v) binding a second component (e.g., a first building block or a second building block) of the chemical library to the first component, where steps (iv) and (v) can be performed in any order, and wherein the second building block encodes for the binding reaction of step (v), wherein step (iv) can further include purifying the complex and reacting the complex with a polynucleotide kinase to form a phosphate group on the 5’-terminus prior to binding the second building block tag (interpreted as purifying; and the phosphate group as chromatography agent U); or step (iv) can including reacting the complex with a hydrolyzing agent to release the protecting group from the complex prior to binding the second building block tag to the complex (interpreted as a second coding region; and a non-positional building block Q attached to B; interpreting the deprotected moiety as chromatography agent U; and formula (I) of G-L-(B)k-Q-U, claim 15) (paragraph [0011]). Keefe et al. teach the invention features methods to identify and/or discover a chemical entity, the method including tagging a first library including an oligonucleotide-encoded chemical entity including steps (i)-(iii), and optionally steps (iv)-(v), and selecting for a particular characteristic or function such as selecting for binding to a protein target (interpreted as performing affinity) including exposing the oligonucleotide-encoded chemical entity or chemical entity to the protein target such as by using size exclusion chromatography; and that the complex includes a headpiece (interpreted as G), a building block tag, wherein the tag includes from 5 to 20 nucleotides (interpreted as B), a 2’-substituted nucleotide at the 5’ end, and a 2’-substututed nucleotide at the 3’ terminus (interpreted as attachment T); and wherein the headpiece can include a hairpin structure including a single stranded hairpin structure (interpreted as hybridizing U to T to form a loop structure) (interpreted as removing contaminants from the molecule using affinity and/or size exclusion; and annealing U to T to form a loop structure, claim 15) (paragraphs [0021]; and [0028]). Keefe et al. teach that the headpiece can have any useful structure, and can be 1 to 100 nucleotides in length, single-stranded or double-stranded, and can consist of natural or modified nucleotides (interpreted as G being at least partially single-stranded, claim 15) (paragraph [0135], lines 1-6). Keefe et al. teach in Figures 4A-4E, exemplary complexes, wherein Figures 4C and 4D are schematics for complexes having a single-stranded hairpin oligonucleotide headpiece (interpreted as G is single-stranded), wherein the linker and small molecule (interpreting the small molecule as U or T, and a chromatography agent) are connected to the internal positions (Fig. 4C) or the 3’-terminus (Fig. 4D) of the headpiece; and where Figure 4E shows an exemplary method for tagging libraries having a hairpin oligonucleotide headpiece, where the star refers to a chemical moiety and “Y” at the 3’-terminus refers to a protecting group, wherein the oligonucleotide tags are labeled 1-4, and the adapter sequence is the black line at the 5’-terminus (interpreted as a molecule of formula (I); and G-L-(B)k-Q-U, claim 15) (paragraph [0067]; and Figures 4A-4E). Figures 4C and 4E are shown below:

    PNG
    media_image1.png
    192
    418
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    67
    749
    media_image2.png
    Greyscale

                               Figure 4C                                                            Figure 4E
Keefe et al. teach that Figures 17A-17C show the synthesis of 5’-biotinylated, “single-click” templates; while Figures 18A-18C provide an exemplary assay for the “read-through” of a “single-click” template, wherein Figure 18A shows a FAM-labeled primer is annealed to the biotinylated template (interpreting biotin as U, and a chromatography agent) and is incubated with the template-dependent polymerase, the complexes are subsequently incubated with streptavidin beads, washed, eluted with NaOH, and the neutralized (interpreted as removing contaminants, claim 15) (paragraphs [0084]-[0085]; and Figures 17 and 18). Figures 17A and 18A are shown below:

    PNG
    media_image3.png
    226
    512
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    347
    612
    media_image4.png
    Greyscale

                                  Figure 17A                                                         Figure 18A
Keefe et al. teach in Figures 22A, 22B, and 22C, schematics of chemical ligation with orthogonal chemistry: Figure 22A is a schematic of the chemical ligation strategy for DNA encoded tags that (i) utilizes two successive orthogonal chemistries for (ii) available read-through strategies, each tag contains two orthogonal reactive groups indicated by the differing symbols for the 5’-terminus and the 3’-terminus of each tag, wherein each cycle of ligation includes the addition of one or more building blocks (BBA, BBB, and BBC), which are encoded by Tag A, B, and C (interpreted as building blocks B and Q, and attachment T), respectively; Fig 22B is a schematic of the template polymerization “read-through” of a template generated by the orthogonal chemical ligation of the orthogonal chemical ligation of orthogonal DNA tags to generate cDNA from which the sequence of tags can be deduced; and Figure 22C is the same as Figure 22B but includes a self-priming tail piece, which can be rendered double-stranded by restriction digestion to facilitate strand separation during PCR amplification (interpreted as molecules of formula (I); at least two encoding regions; attachment T; building blocks; and G-L-(B)k-Q-U, claim 15) (paragraph [0089], and Figures 22A-22C). Figures 22A, 22B, and 22C are shown below:

    PNG
    media_image13.png
    147
    813
    media_image13.png
    Greyscale
Figure 22A

    PNG
    media_image14.png
    229
    882
    media_image14.png
    Greyscale
Figure 22B

    PNG
    media_image7.png
    236
    854
    media_image7.png
    Greyscale
Figure 22C
Keefe et al. teach that one benefit of chemical ligation is that solid phase synthesis of such oligonucleotides can be optimized to support efficient ligation yield (interpreted as calculating the yield; and identifying a low yield); and that the efficacy of chemical ligation can be tested by any useful method such as liquid chromatography-mass spectrometry, RT-PCR analysis, and/or PCR analysis (interpreted as calculating the yield; and identifying a low yield; performing PCR; and normal or reverse phase chromatography, claims 15 and 22) (paragraph [0147], lines 6-12). Keefe et al. teach that before or after the ligation step, the complex can be purified to remove unreacted headpiece or tags that can result in cross-reactions and introduce “noise” into the encoding process, it can be purified to remove any reagents or unreacted starting material that can inhibit of lower the ligation activity of the ligase, and/or entities that are introduced into a chemical or ligation step can be removed to enable the subsequent chemical or ligation step (interpreted as removing contaminants, claim 15) (paragraph [0154]). Keefe et al. teach that for a viable chemical ligation strategy to produce DNA-encoded libraries, the resultant complex should be capable of undergoing PCR or RT-PCR for further sequencing applications (interpreted as a pool of pre-reaction copies of G; amplification; and sequencing); and that for short chemically co-reactive pair linker resulting in a triazole-linked oligonucleotide, the resultant template was reverse transcribed and analyzed by LC-MS, wherein the MS analysis showed an approximate 1.7:1 ratio, suggesting a 50-60% yield for the RT reaction (Fig. 11C); and that for comparison, reverse transcription (RT) of the control having an all-DNA template produced the extended primer in an amount roughly equivalent to the template, suggesting close to a 100% yield (Fig. 11B) (interpreting triazole oligonucleotides as a pool of pre-reaction copies of G encompassing formula (IV) including oligonucleotide G, linker L, and positional building blocks B; interpreting reverse transcription as amplifying at least one oligonucleotide G to form a pool of post-reaction copies of G, claims 15, 17 and 21) (paragraph [0214]). Keefe et al. teach primer extension reactions using polymerase enzymes can be performed to demonstrate that ligated tags are readable and therefor the encoded information is recoverable to post-selection amplification and sequencing (Fig. 15C) (interpreted as amplifying at least one oligonucleotide G to form a pool of post-reaction copies of G; and sequencing at least one of the pool of pre-reaction and post-reaction copies of G, claims 15 and 17) (paragraph [0237], lines 12-17; and Figure 15C). Keefe et al. teach that the headpiece, the first building block tag, the second building block tag, the one or more additional building block tags, the library identifying tag, the use tag and/or the origin tag, if present, have a length of less than 20 nucleotides (interpreted as post-reaction copies of G; and formula (I) including where L is an integer from 1 to 20, claim 15) (paragraph [0038], lines 53-57). Keefe et al. teach that the method further comprises contacting a member of the library with a biological target under conditions suitable for at least one member of the library to bind to the target, removing one or more library members that do not bind the target, and analyzing the one or more oligonucleotide tags associated with them; and that “purifying” means removing any unreacted product or any agent present in the reaction mixture that can reduce the activity of a chemical or biological agent to be used in a successive step, wherein purifying can include one or more of chromatographic separation, electrophoretic separation, and precipitation of the unreacted product or reagent to be removed (interpreted as U is a chromatography agent; chromatography; and removing contaminants, claim 15) (paragraph [0031], lines 7-12). Keefe et al. teach that the headpiece allows for ligation of oligonucleotide tags, such that after the addition of tag 4, an additional adapter sequence can be added to the 5’ terminus of tag 4, wherein the adapter sequences include a primer binding sequence or a sequence having a label; and where many building blocks and many corresponding tags are used, a mix-and-split strategies can be employed for DNA synthesis; wherein resultant library members can be amplified by PCR following selection for binding entities versus targets of interest (interpreted PCR amplification to form a pool of pre-reaction copies of G; and encompassing formula (I), claim 15) (paragraph [0136], lines 14-17). Keefe et al. teach in Figure 18A, a FAM-labeled primer is annealed to the biotinylated template and is incubated with the template-dependent polymerase, and the complexes subsequently incubated with streptavidin beads (interpreted as G is an attachment oligonucleotide that anneals oligonucleotide U to T; and PCR to produce a pool of pre-reaction copies of G, claim 15) (paragraph [0085]; and Figures 18A-C). Keefe et al. teach that chemical ligation can be used to produce oligonucleotides capable of being transcribed or reverse transcribed, such that one benefit of chemical ligation is that solid phase synthesis of such oligonucleotides can be optimized to support efficient ligation yield, wherein the efficacy of a chemical ligation technique to provide oligonucleotides capable of being transcribed or reverse transcribed can be tested by any useful method including liquid chromatography-mass spectrometry, RT-PCR analysis, and/or PCR analysis, such as described in Example 5 (interpreted as encompassing a synthetic yield based on the number of copies of G in the pool of post-reaction copies to the pool of pre-reaction copies – e.g., a calculation of yield using the ratio of products obtained from the amount of initial reactants, claim 15) (paragraph [0147]), wherein the yield of an organic reaction is based on the ratio of theoretical yield, calculated using the amount of the limiting reagent, to the amount of product obtained in the reaction as evidenced by Illustrated Glossary (pg. 1). Keefe et al. teach that encoding DNA tags can be ligated enzymatically or chemically; and that unligated tags can be removed or capped after each library cycle to prevent mis-tagging or polymerization of the deprotected tag (paragraph [0237], lines 1-3 and 9-11).
Keefe et al. do not specifically exemplify immobilized metal ion chromatography (claim 15, in part).
Regarding claim 15 (in part), Harbury et al. teach a method of synthesizing a compound including a functional moiety operatively linked to a tagging oligonucleotide is provided, wherein the method includes the steps of splitting an initiator compound including a functional group operatively linked to a tagging oligonucleotide into multiple fractions; reacting the initiator compound with a unique oligonucleotide tag; optionally, hybridizing the initiator compound with a complementary oligonucleotide; covalently or non-covalently immobilizing the initiator compound on a substance; reacting the functional group of the initiator compound with a unique building block to provide the functional moiety; eluting the functional moiety from the substance; and combining the multiple fractions (interpreted as reacting molecules of formula (IV) with molecules of formula (III), claim 15) (paragraphs [0007]; and [0011]). Harbury et al. teach a method of synthesizing a library of compounds, the method comprising: (a) splitting a functional moiety operatively linked with an oligonucleotide into multiple fractions; (b) reacting the functional moiety with a unique tagging oligonucleotide; (c) optionally, hybridizing the functional moiety with a complementary oligonucleotide; (d) physically immobilizing the functional moiety on a substance including an ion exchange substance or a reverse phase substance; (e) reacting the functional moiety with a unique building block; (f) eluting the functional moiety from the ion exchange substance including monoliths, resins, filters, polyelectrolyte compounds and/or hydroxyapatite; (g) combining the multiple fractions; and optionally, repeating steps a-g, j times wherein j is an integer greater than or equal to 1, wherein the functional moiety can be reacted with the unique oligonucleotide tag before reaction of the functional moiety with a building block or the functional moiety can be reacted with a building block before reaction of the functional moiety with the unique oligonucleotide tag (interpreting ion exchange as immobilized metal ion chromatography, claim 15) (paragraphs [0018]; and [0051]-[0052]). Harbury et al. teach a method of identifying a compound from the library, which binds to a target, is provided, wherein the libraries are contacted with the target under conditions suitable for at least one compound of the library to bind to the target; compounds of the library that do not bind to the target are removed; the tagging oligonucleotide is amplified; the tagging oligonucleotide is sequenced; and the structure of at least one compound of the library which binds to the target is determined (interpreted as amplifying verification molecules of formula (I); and removing unreacted molecules of formula (IV), claim 15) (paragraph [0050]). Harbury et al. teach that the tagging oligonucleotide can be any desirable length including from 3 to about 30 nucleobases in length, and the tagging oligonucleotides of the molecules in the libraries described above have a common terminal sequence which can serve as a primer for PCR, as is known in the art, wherein the common terminal sequence can be incorporated as the terminal end of the incoming oligonucleotide added in the final cycle of the library synthesis, or it can be added following library synthesis, for example, using enzymatic or chemical ligation methods or chemical synthesis (paragraphs [0076]).Harbury et al. teach a method of identifying a compound from the library which binds to a target disclosed above, the tagging nucleotide is amplified by polymerase chain reaction, linear chain reaction or rolling circle amplification, which are well known in the art and within the ambit of the skilled artisan, such that amplified nucleic acid can be synthesized by well-known sequencing methods, including, but not limited to, Next Gen Sequencing (paragraph [0077]).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of purifying a functional moiety from an ion exchange substance as exemplified by Harbury et al. it would have been prima facie obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing oligonucleotide-encoded libraries as disclosed by Keefe et al. to include the ion exchange monoliths, resins, filters, polyelectrolyte compounds and/or hydroxyapatite, and/or reverse phase substances as taught by Harbury et al. with a reasonable expectation of success in synthesizing and/or tagging oligonucleotide-encoded libraries; in optimizing for efficient ligation of oligonucleotides; and/or in identifying a compound from the oligonucleotide-encoded libraries that bind a target, and specifically removing compounds of the library that do not bind the target.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 15, 17, 21 and 22 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY M BUNKER/
Primary Examiner, Art Unit 1675